             Case 5:21-cv-00122-OLG Document 1 Filed 02/09/21 Page 1 of 10




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

ALLEN FIELDS,                                   §
                                                §
                 Plaintiff,                     §
                                                §
vs.                                             §
                                                §       CIVIL ACTION NO. 5:21-cv-122
DOLGENCORP OF TEXAS, INC.,                      §
D/B/A DOLLAR GENERAL STORES                     §
AND DOLLAR GENERAL                              §
           Defendant.                           §

                PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND

        Plaintiff Allen Fields files this Original Complaint and Jury Demand against Defendant

Dolgencorp of Texas, Inc. d/b/a Dollar General Stores and Dollar General. In support thereof,

Plaintiff states as follows:


                                               PARTIES

        1.       Plaintiff, Allen Fields ("Plaintiff"), is a citizen of the State of Texas. He resides in

New Braunfels, Texas. He may be served with papers through the undersigned counsel.

        2.       Defendant, Dolgencorp of Texas, Inc. d/b/a Dollar General Stores and Dollar

General ("Defendant") is a Foreign For-Profit Corporation doing business in Texas. According to

the Texas Secretary of State, Defendant maintains its principal place of business at 100 Mission

Ridge, Goodlettsville, Tennessee 37072. Defendant may be served with process via its registered

agent for service of process in Texas, Corporate Service Company d/b/a CSC-Lawyers

Incorporating Service Company, at 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.

                                           JURISDICTION

        3.       This Court has subject matter jurisdiction over the claims described in this

Complaint pursuant to 28 U.S.C § 1331, as Plaintiff alleges claims arising under the laws of the



Plaintiff's Original Complaint                                                              Page 1 of 10
             Case 5:21-cv-00122-OLG Document 1 Filed 02/09/21 Page 2 of 10




United States of America. The Court also has supplemental jurisdiction over Plaintiff's state law

claims pursuant to 28 U.S.C § 1367.

                                               VENUE

        4.       Venue is proper in the United States District Court for the Western District of Texas

pursuant to 28 U.S.C. § 1391(b) because all or part of the claims alleged in this Complaint are

based upon conduct committed by Defendant within this judicial district.

                                               FACTS

        5.       This is a discrimination case arising under the Americans with Disabilities Act of

1990 as amended ("ADA"), the Age Discrimination in Employment Act of 1967 ("ADEA"), and

Chapter 21 of the Texas Labor Code ("Chapter 21").


        6.       Plaintiff worked for Defendant for over seven years, first as a Regional Director

and then as a member of Defendant's Project Execution and Support Team. Prior to working for

Defendant, Plaintiff worked in the exact same industry for Family Dollar for more than 14 years.

At the time of his termination from employment with Defendant, Plaintiff was 61 years old. He

looked forward to retirement in four more years.


        7.       During his employment with Defendant, Plaintiff had an impeccable record and

received only positive reviews.


        8.       On September 25, 2017, Plaintiff informed his supervisor, Jeff Mooney (age 38),

that he had been diagnosed with an incurable form of cancer. On October 16, 2017, Plaintiff

confirmed to Mr. Mooney that his type of cancer was incurable but that he would be able to live

and work with the help of medications.




Plaintiff's Original Complaint                                                            Page 2 of 10
             Case 5:21-cv-00122-OLG Document 1 Filed 02/09/21 Page 3 of 10




        9.       Approximately three months after informing Mr. Mooney of his cancer and

treatment plan, Plaintiff was informed on January 22, 2018 that his sales region and eight other

regions were being eliminated. As a result, Plaintiff was given three options: (i) be immediately

terminated in exchange for a severance; (ii) work on special projects to last 3 months and be

terminated at the end of those projects; or (iii) work on special projects for at least six months.

Needing to retain his medical insurance and being only four years away from retirement, Plaintiff

accepted option three, as it was the one option that gave Plaintiff the chance to remain employed

with Defendant long term.


        10.      Over the course of 2018, and while working for Defendant's Project Execution and

Support Team, Plaintiff learned that all eight of the other Regional Directors whose regions were

also allegedly "eliminated" were placed in new regions or in other, permanent positions within the

company. Upon information and belief, most of these other regional directors were in their 30's

or 40's, and none were over the age of 60. Upon information and belief, Plaintiff was also the

only regional director with a disability. Further, some of the other eight regional directors were

relocated to other cities or paid relocation expenses so that they could remain within Defendant's

requirement that regional directors live within a certain distance from the districts and regions they

supervised.


        11.      Plaintiff continued to work for Defendant's Project Execution and Support Team,

as offered. At the conclusion of the initial six months, Plaintiff was offered to remain with the

company, which he accepted. His performance during that period, as with his entire employment,

exceeded all expectations.




Plaintiff's Original Complaint                                                           Page 3 of 10
          Case 5:21-cv-00122-OLG Document 1 Filed 02/09/21 Page 4 of 10




        12.     On August 16, 2018, Defendant posted a new position for a Regional Director

overseeing the region directly south of Plaintiff's prior region. Curiously, this new region included

four districts of Plaintiff's prior "eliminated" region, which included districts that were all within

the required geographic distance from Plaintiff's residence (and, therefore, would not have required

Plaintiff to relocate), and which was for the same position/job duties that Plaintiff held and was

told would be eliminated. However, unlike all the other, younger and non-disabled regional

directors, Plaintiff was not reassigned to his newly realigned region, even though – again – doing

so would not have required re-locating Plaintiff or offering him relocation services.


        13.     When posting the new position, Defendant specifically and intentionally limited the

position to applicants with "8-10 years of experience" (i.e., younger applicants only) and--for the

first time to the best of Plaintiff's knowledge--required a college degree. Because Plaintiff had

thirty years of experience and no college education, Plaintiff was expressly excluded from

applying for the position. Yet, all the while, Defendant readily reassigned other displaced regional

managers who likewise had no college experience, to other regions.


        14.     This “new” position from which Plaintiff was disqualified actually encompassed

portions of Plaintiff's prior region. The position purportedly required managing a region with more

than $150 million in annual sales. In his prior region, Plaintiff managed more than $180 million

in annual sales (again, without a college degree) and was ranked number 16 out of 83 in

Defendant's 2017 performance matrix. Plaintiff had been ranked as high as 11th during the final

quarter of 2017.


        15.     The person who was hired for what was essentially Plaintiff's prior position, Derin

Briggs (age 36), is not disabled. She also did not have as much experience as Plaintiff. Finally,




Plaintiff's Original Complaint                                                           Page 4 of 10
          Case 5:21-cv-00122-OLG Document 1 Filed 02/09/21 Page 5 of 10




she lives further than Plaintiff from the regions that she now supervises (many of which Plaintiff

previously supervised). Ms. Briggs was hired in October 2018.


        16.     After Ms. Briggs was hired, Plaintiff continued to work at his new position within

the company. Unlike other, younger and non-disabled impacted regional managers who were

moved to other positions, Plaintiff was suddenly terminated from employment on November 2,

2018 (i.e., almost immediately after hiring Ms. Briggs).


        17.     At the time of his termination from employment, Plaintiff was offered a severance

agreement that did not comply with the Older Worker Benefit Protection Act. Plaintiff declined

the severance agreement and filed a charge of discrimination with the EEOC. In response to the

charge, Defendant asserted that Plaintiff was terminated as part of a group layoff due to the alleged

(and pretextual) "realignment" in January 2018 of nine regions (including Plaintiff's). Of course,

Defendant hid important facts from the EEOC, including that the other displaced regional

managers were offered other regions or other permanent positions such that they all remained

employed by the company. Additionally, Plaintiff's severance agreement did not comply with the

requirements of the Older Workers Benefit Protection Act, which governs agreements that purport

to release age claims in the wake of a group layoff or reduction in force.


                SATISFACTION OF ADMINISTRATIVE PREREQUISITES

        18.     Plaintiff filed a charge of discrimination with the Equal Employment Opportunity

Commission ("EEOC") and with the Civil Rights Division of the Texas Workforce Commission

("TWC") on March 27, 2019. This filing occurred within 300 days of his termination from

employment by Defendant.




Plaintiff's Original Complaint                                                           Page 5 of 10
          Case 5:21-cv-00122-OLG Document 1 Filed 02/09/21 Page 6 of 10




        19.     Accordingly, Plaintiff timely filed a charge of disability discrimination under the

Americans with Disabilities Act of 1990, timely filed a charge of age discrimination under the Age

Discrimination in Employment Act of 1967, and timely filed both claims with the Texas

Workforce Commission, Human Rights Division under Chapter 21 of the Texas Labor Code.


        20.     The EEOC issued a Notice of Rights on November 19, 2020, which Plaintiff

received on November 23, 2020.


        21.     This lawsuit has been filed within ninety days of the date the EEOC issued the

above-referenced Notice of Rights.         Accordingly, Plaintiff has satisfied all administrative

prerequisites to filing suit under the ADA and ADEA.


        22.     Further, more than 180 days have passed since Plaintiff's charge was dual filed with

the Texas Workforce Commission, Human Rights Division (the "TWC"). The TWC has not issued

any right to sue letter to the Plaintiff. Because more than 180 days have passed, Plaintiff is deemed

to have satisfied all administrative prerequisites to suit and is entitled to file suit under Chapter 21.


               FIRST CAUSE OF ACTION: DISABILITY DISCRIMINATION
                    IN VIOLATION OF THE ADA AND CHAPTER 21


        23.     Plaintiff repeats and incorporates herein all allegations asserted in the foregoing

paragraphs.


        24.     At all times relevant to this action, Defendant has continuously employed at least

15 employees, thereby qualifying Defendant as a "covered entity" under Section 101(2) and (5) of

the Americans with Disabilities Act ("ADA"), 42 U.S.C. § 12111(2), (5).




Plaintiff's Original Complaint                                                              Page 6 of 10
          Case 5:21-cv-00122-OLG Document 1 Filed 02/09/21 Page 7 of 10




        25.     At all times relevant to this action, Defendant has continuously employed at least

15 employees, thereby qualifying Defendant as a covered "employer" under Chapter 21 of the

Texas Labor Code (Chapter 21), § 21.002 (8)(A).


        26.     Plaintiff has, at all times, been a qualified individual with a disability, as that term

is defined by the ADA, 42 U.S.C. § 12102 and/or by Chapter 21, § 21.002 (6).


        27.     Plaintiff is disabled within all three meanings of the statutory term of a disability

under both the ADA and Chapter 21. Specifically, Plaintiff has and had an actual impairment that

substantially limits major life activities and major bodily functions, as those terms are defined

under the ADA and Chapter 21. Defendant also regarded Plaintiff as disabled. Finally, Plaintiff

has a record of a having had an actual disability.


        28.     Regardless of his disability, Plaintiff was qualified for his job and was capable of

performing all essential job duties with or without an accommodation.


        29.     Defendant terminated Plaintiff's employment because he had a disability within the

meaning of, and against the requirements of, the ADA and/or Chapter 21.


        30.     As a direct result of Defendant's disability discrimination, Plaintiff sustained and

will continue to sustain damages, including lost wages and benefits, mental anguish, emotional

distress, humiliation and embarrassment. Additionally, because Defendant acted with malice, or

at least with reckless indifference towards Plaintiff’s legally protected rights, Plaintiff is entitled

to an award of punitive/exemplary damages.




Plaintiff's Original Complaint                                                             Page 7 of 10
          Case 5:21-cv-00122-OLG Document 1 Filed 02/09/21 Page 8 of 10




        31.     Defendant's violation of the ADA and/or Chapter 21 was done with malice and/or

reckless disregard for Plaintiff's statutorily-protected rights under federal and Texas law. An

award of exemplary damages is therefore warranted.


                  SECOND CAUSE OF ACTION: AGE DISCRIMINATION
                    IN VIOLATION OF THE ADEA AND CHAPTER 21

        32.     Plaintiff repeats and incorporates herein all allegations asserted in the foregoing

paragraphs.


        33.     Pleading in addition or in the alternative, Plaintiff alleges that he has been the victim

of age discrimination in violation of both the Age Discrimination in Employment Act (ADEA)

and Chapter 21 of the Texas Labor Code (Chapter 21).


        34.     At all times relevant to this action, Defendant has continuously employed at least

20 employees, thereby qualifying Defendant as an "employer" under the Age Discrimination in

Employment Act ("ADEA"), 29 U.S.C. § 630(b).


        35.     At all times relevant to this action, Defendant has continuously employed at least

15 employees, thereby qualifying Defendant as an "employer" under Chapter 21 of the Texas

Labor Code (Chapter 21), § 21.002 (8)(A).


        36.     Defendant terminated Plaintiff's employment because of his age in violation of the

ADEA and Chapter 21.


        37.     As a direct result of Defendant's age discrimination, Plaintiff sustained and will

continue to sustain damages, including lost wages and benefits, mental anguish, emotional distress,

humiliation and embarrassment. Additionally, because Defendant acted with malice, or at least

with reckless indifference towards Plaintiff’s legally protected rights, Plaintiff is entitled to an



Plaintiff's Original Complaint                                                              Page 8 of 10
          Case 5:21-cv-00122-OLG Document 1 Filed 02/09/21 Page 9 of 10




award of exemplary damages under Chapter 21. Plaintiff is also entitled to liquidated damages

under the ADEA.


                                           JURY DEMAND
        38.      Plaintiff demands a jury trial on all issues.


                                      PRAYER FOR RELIEF
        Wherefore, Plaintiff respectfully requests that Defendant be cited to answer this Complaint

and to defend against the allegations set forth herein. Plaintiff asks that the Court award to the

fullest extent allowed by law:


              a. Back pay;


              b. Reinstatement and/or front pay;


              c. Compensatory damages;


              d. Exemplary and/or liquidated damages;


              e. Injunctive relief;


              f. Taxable court costs, including expert fees;


              g. Pre- and post-judgment interest; and


              h. Reasonable and necessary attorneys' fees.


Dated: February 9, 2020.




Plaintiff's Original Complaint                                                         Page 9 of 10
         Case 5:21-cv-00122-OLG Document 1 Filed 02/09/21 Page 10 of 10




Respectfully submitted,

                                     By: /s/ Natalie C. Rougeux_____________
                                           Natalie C. Rougeux
                                           Texas State Bar No. 24041828
                                           nrougeux@rougeuxpllc.com
                                           Lilia S. Marek
                                           Texas State Bar No. 24060509
                                           lmarek@rougeuxpllc.com
                                           Rougeux & Associates PLLC
                                           595 S. Castell Ave.
                                           New Braunfels, Texas 78130
                                           Telephone: (830) 358-7543

                                           ATTORNEYS FOR PLAINTIFF




Plaintiff's Original Complaint                                            Page 10 of 10
